 
  

IS44 Rev. 06/17) |

2:19-cv-02376CAMLOCOMER SHHNEI05/3 us| doe’ Cott

The JS 44 civil coversiféct and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Matthew Fuller Richard E. Pierson Construction Company
(b) County of Residence of First Listed Plaintiff Delaware, PA County of Residence of First Listed Defendant Salem, Nd
(EXCEPT IN US. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

NOTE: JN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

vibra hte Sen He News fies and Telephone Number) Atormeys (if Knows) |
\

 

 

 

 

 

     
   

 

   
  
  

 

 

    

   

 

 

    

 

 

 

   

 

 

 

 

 

 

 

 

 

 

Green & Schafle LLC, 100 S. Broad Street, Suite 1218, Philadelphia, PA ao
19110; 215-462-3330 a“ i
io 4
i
HI. BASIS GF JURISDI ION (Place an "X” in One Box Only} IIL. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X* in One Bos for Plaintiff
if {Fer Diversity Cases Only) ! and One Box for Defendant}
1 U.S. Government 0 3 Federhi Question oe PTF DEF ; PTF DEF
Plaintiff i (Us. Government Not a Party) Citizen of Tif State x 1 O 1  Incorpofated or Principal Place O4 a4
f ; / of Byisiness In This State
02 US. Government / w4 Digersity Citizen Another State O 2 & 2 Incopporated and Principal Place Os 85
Defendant [indicate Citizenship of Parties in Hem 1) Business In Another State
| / cite or Subject of a 13 O 3 Aoreign Nation a6 6
j i Horeign Country
Click here for: Nature of Suit Code Descriptions.
“FORFERITURE/PENAGTY 78 BANKRUPTCY. 22 -OTHER'STATUTES:
O 116 Insurance PERSONAL INJURY [0 obs Drug Related Seizure 0 422 Appeal 28 USC E38 G 375 False Claims Act
O 120 Marine C1 310 Airplane 11 365 Personal Injury - of Property 21 USC 88E [0 423 Withdrawal OG 376 Qui Tam 31 USC
0 130 Miller Act 315. Airplane Product Product Liability o soba 28 USC 157 3729(a))
O 146 Negotiable Instrument ility Gi 367 Heatth Care/ te OG 400 State Reapportionment
OG 150 Recovery of Overpayment 320 ro Libel & Pharmaceutical Oe _LESPROPERTY. TS 70 410 Antitrast
& Enforcement of Judgment Slander Personal Injury “SO 820 Copyrights 0 430 Banks and Banking
77 151 Medicare Act (1 330 Federpt Employers’ Product Liability O 830 Patent O 450 Commerce
© 152 Recovery of Defaulted = Liability OF 368 Asbestos Personal O 835 Patent - Abbreviated O) 460 Deportation
Student Loans j 0 340 wade Injury Product New Dnig Application [CO 470 Racketeer Influenced and
(Exctudes Veterans) 1} 345 Marine Product Liability (J 846 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2.222222 EABGR. 2 SOCIAL SECURITY... 210) 480 Consumer Credit
of Veteran’s Benefits i &% 350 Métor Vehicle 6 370 Other Fraud (7 710 Fair Labor Standard: C) 861 HIA (139566) OF 490 Cable/Sat FV
O 160 Stockholders’ Suits \ O 355 Motor Vehicte O 371 Treth in Lending Act CQ) 862 Black Lung (923) G 856 Securities/Commodities/
O 190 Other Contract ' rodwet Liability O 380 Other Personal 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability A Other Personal Property Damage Relations CO 864 SSED Title XVI (CF 896 Other Statutory Actions
C1 196 Franchise Injury C1 384 Property Damage O) 740 Railway Labor Act (1 865 RSE (405{¢)} G 89) Agricultural Acts
©) 362 Personal Injury - Product Liability 0 751 Family and Medical O 893 Environmental Matters
se Medical Malpractice Leave Act O 895 Freedom of Information
DES ORBAT PROPERTY 2200) 02) SCIVIE RIGHTS 2 |e PRISONER PETITIONS: 101 790 Other Labor Litigation = FEDERAL TAA:SUITS Act
( 210 Land Condemnation & 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff 6 896 Arbitration
220 Foreclosure & 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
6 230 Rent Lease & Ejectment 442 Employment © 550 Motions to Vacate G 871 IRS—Third Party Act/Review or Appeal of
240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
(3 245 Tort Product Liability Accommodations 0 530 General 1) 950 Constitutionality of
fF 290 Alb Other Real Property | 0 445 Amer, w/Disabilities - (1 535 Death Penalty IMMIGRATION. State Statutes
Employment Other: O 462 Naturalization Application
0) 446 Amer, w/Disabilities -] {4 540 Mandamus & Other [1 465 Other Iinmigration
Other O 5350 Civil Rights Actions
0) 448 Education 535 Prison Condition
0 360 Civil Detainee -
fe a, Conditions of
Confinement
i ¥. ORIGIN {Piace an “X" in One Box Only)
\ i Ori nal O12 Removed from O 3  Remanded from C1 4 Reinstatedor O 5 Transferred from © 6 Maultidistrict G8 Multidistrict
i Progeeding State Court Appellate Court Reopened Another District Litigation - Litigation -
4 i (specify) Transfer Direct File

 

 
  

Cite the U.S. Civil Statute under which you are filing (D0 nor cite jurisdictlanal statutes untess diversify:
28 U.S.C. §1332(a)(1)

Brief description of cause:

Motor Vehicle Accident with Defendant as an out of state driver

AUSE OF ACTION

 

 

 

 

 

 

Vik, REQUESTED IN 0 CHECK JF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in/complaint:
‘COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes No
VITi. R FED C ;
IF ANY {See instructions): JUDGE /) . DOCKET AUMBER
DATE a RE OF XAPTORNEY OF RECORD ! es
05/31/2019 A fi Ltn , 5
FOR OFFICE USE ONLY yu / Oy
FUDGE MAG. JUDGE

RECEIPT # AMOUNT APPLYING IFP

 

 

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 2 of 11
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA 14 _ \3 ) £

DESIGNATION FORM

 

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Adress of Plaintiff: Le oo / Joll Stree t. om 4 Sfore, fH £9022.
Address of Defendant: L2G Curedes ba Co Kd. fi 5g roe AS, O80 g &
Place of Accident, Incident or Transaction: Edge monet hove fl ve De { (QaJarce Count Ho

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [|

previously terminated action in this court?

pending or within one year previously terminated action in this court?

Ee

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No rr

3, Boes this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No et
numbered case pending or within one year previously terminated action of this court? :

4. 1s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify that, to my knowledge, the within case Dis / Ghirpot related to any case now pending or within one year previously terminated action in

this court except as noted above, >
DATE: §-3i “LOG J Ae C2777 a SOOG 2.

“Attorney-at- Law / Pro Pro Se Piaintigy” Attorney LD. # (if applicable)

 
 

 

é

 

CIVIL: (Place a ¥ in one categary only)

Federal Question Cases: Diversity Jurisdiction Cases:

B.
Indemnity Contract, Marine Contract, and All Other Contracts EJ 1. Insurance Contract and Other Contracts
FELA [|] 2. Airplane Personal Injury

Jones Act-Personal Injury L] 3. Assault, Defamation

Antitrust ee Marine Personal Injury

 

 

 

DOOOOOOOOOO *

Patent 5, Motor Vehicle Personal Injury
Labor-Management Relations {_] 6. Other Personal Injury (Please specify):
Civil Rights EL] 7. Products Liability
Habeas Corpus [I] 8. Products Liability - Asbestos

. Securities Act(s) Cases L] 9. All other Diversity Cases

0. Social Security Review Cases (Please specify):

1. Allother Federal Question Cases
(Piease specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

”
L Naw wok Ca CREM , counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule hy 3(c) (2), that to the best of my knowledge and betief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs: . _ . Coa : a

a Relief other than monetary damages is sought. . 3 ; 6 . : "

DATE: S-Si- 2019 310092.

, Aitorney-at-Lave / Pro “ae Attorney LD. # (if applicable)

NOTE: A trial de novo will be a teial by jury only if there has been compliance with F.R.CP. 3

   

 

Civ. 609 (5/2028)

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 3 of 11

[ IN THE UNITED STATES DISTRICT COURT
C - FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
v.

Richard Es Pierson Const, be. NO. [4- PH

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 

of i. bus Cy lew ‘ CIVIL ACTION

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus —- Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(c) Special Management -- Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. or

 

S-Si “LONFG

 

e

 

   

 

 

Date ¥ Maintif—.  CoUn Sef

OVS “462-3339 2S Sta? ~1907 Carney @ 9Cees Le jod tam.com
we ~

Telephone FAX Number E-Mail Address

(Civ, 660) 16/62
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 4 of 11
CéL
NL

MATTHEW FULLER
1045 Toll Street
Eddystone, PA 19022

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

Plaintiff,
Vv.
RICHARD FE. PIERSON CONST. CO. : Civil Case No:
426 Swedesboro Road : | {- 23) ¢

Pilesgrove, NJ 08098

Defendant : JURY TRIAL DEMANDED

 

CIVIL, COMPLAINT

Plaintiff, Matthew Fuller, by and through his attorneys Green and Schafle, LLC, by way

of civil complaint against Defendant Richard E. Pierson Construction Company, hereby states:
PARTIES

1. Plaintiff, Matthew Fuller, is a citizen and resident of the Commonwealth of
Pennsylvania, residing at 1045 Toll Street, Eddystone, Pennsylvania 19022.

2. Defendant, Richard E. Pierson Construction Company is a corporation,
partnership, limited partnership, incorporated association, unincorporated association, limited
liability corporation, limited liability partnership, or other business entity duly organized and
existing under the laws of the State of New Jersey and has at ail times engaged in business within

the State of New Jersey and the Commonwealth of Pennsylvania on a regular, systematic,

 

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 5 of 11

continuous and substantial basis, with its principal place of business at 426 Swedesboro Road,
Pilesgrove, New Jersey, 08098.

3. At all times material hereto, the driver of the motor vehicle that struck Plaintiffs
vehicle and caused injuries to him as set forth more fully below, was a duly authorized agent,
servant, workmen, and/or employee of Richard E. Pierson Construction Company’s (“Pierson
Construction”).

4, At all times material to the instant Civil Complaint, Defendant Pierson
Construction’s employee was operating within the scope of his/her employment on behalf of
Pierson Construction.

5, At all times material hereto, Defendant Pierson Construction had direct
supervisory responsibilities over its employees, including the driver of the vehicle that struck
Plaintiff’s vehicle, who were acting within the course and the scope of their employment,
master-servant, and/or agency relationship with Defendant Pierson Construction, when the
automobile accident occurred that caused injuries to Plaintiff. Accordingly, Defendant Pierson
Construction is liable for the negligent acts and/or omissions of its employees, as described more
fully below, under the theories of respondeat superior, vicarious liability, master-servant, agency,
and right of control.

JURISDICTION AND VENUE

6. The cause of action described hereinafter accrued in the Commonwealth of
Pennsylvania, Delaware County, which was the place of the motor vehicle accident which is the

subject of this litigation.

 

 

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 6 of 11

7. Jurisdiction in this Civil Action is pursuant to 28 U.S.C. §1332(a)(1), as this
matter is between citizens of different States, and complete diversity exists, and the amount in
controversy is in excess of $75,000.00.

8. Venue in this Civil Action is proper pursuant to 28 U.S.C. §1391(b)(2), as a
substantial part of the events and omissions giving rise to this Civil Action occurred in Delaware

County, Pennsylvania.

OPERATIVE FACTS

9. On or about October 29, 2018, an employee of Pierson Construction was
operating a motor vehicle with a New Jersey license plate “XDDJ86” on Edgemont Avenue in
Delaware County, Pennsylvania.

10. At all times material to, Defendant Pierson Construction’s employee was
operating within the scope of his/her employment with Pierson Construction.

11. At all times material hereto, Defendant’s employee owed a duty to all drivers on
the road to operate Defendant’s and/or Defendant’s employee’s vehicle in a safe and appropriate
manner so as to not cause a motor vehicle accident.

12. At the aforesaid date, time, and place, Defendant’s employee suddenly and
without warning, pulled out into Plaintiff’s lane and right of way and struck Plaintiff’s motor
vehicle, causing a collision that resulted in catastrophic injuries to Plaintiff.

13. As a result of the accident, Plaintiff suffered blunt impact trauma to his body,
which resulted in a L4-L5 disk herniation that required an L4-L5 left-sided laminectomy and
discectomy, L4-L5 posterior spinal fusion with instrumentation and interbody fusion. Further,

Plaintiff had an intervertebral disc degeneration in the lumbar and lumbosacral regions, lumbar

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 7 of 11

region radiculopathy, sprain of the ligaments in the lumbar spine, intervertebral disc
displacement in the lumbar region, and dorsalgia.

14. As noted above, Plaintiff underwent a spinal surgery on March 4, 2019 that
required an L4-L5 left-sided laminectomy and discectomy, L4-L5 posterior spinal fusion with
instrumentation and interbody fusion.

15. Asa direct and proximate result of Defendant’s actions or inactions, Plaintiff has
sustained great and extraordinary pain and suffering of the mind and body since the time of the
impact of the accident.

16. Asa direct and proximate result of Defendant’s actions or inactions, Plaintiff has
sustained medical expenses related to the automobile accident detailed herein and the medical
treatment that resulted from the injuries sustained by Plaintiff.

17. Asa direct and proximate result of Defendant’s actions or inactions, Plaintiff has
sustained past lost wages and future loss of earnings capacity as a result of the automobile
accident detailed herein which caused catastrophic injuries to Plaintiff.

18. Based on the facts set forth above, Defendant, by and through its employee(s)
acted with willful, wanton and reckless disregard for the safety of others, including Plaintiff
herein.

COUNT I -- NEGLIGENCE

Plaintiff Matthew Fuller v. Defendant Richard E. Pierson Construction Company

19. Plaintiff incorporates by reference the preceding paragraphs as though the same

were set forth at length herein.

 

 

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 8 of 11

20. At all times material hereto, Defendant and/or Defendant’s employee, who was
acting within the scope of his/her employment with Defendant, was the owner and/or operator of

the automobile that struck Plaintiff’s vehicle and caused the aforementioned automobile

accident.

21. Atall times material hereto, Defendant and/or Defendant’s employee owed a duty
to Plaintiff and others on the roadway to operate his/her vehicle in a safe manner so as to avoid
any automobile accidents.

22. Defendant and/or Defendant’s employee was careless, reckless, negligent, and

unlawful in causing the aforementioned accident by:

a.

b.

failing to be properly attentive when operating a motor vehicle;
traveling at an excessive rate of speed under the circumstances;
failing to maintain a proper lookout for other vehicles;

failing to maintain a proper lookout for other individuals;
failing to regard the point, position and safety of Plaintiff;

failing to maintain adequate control of the operation of the
subject vehicle under the circumstances;

failing to operate the subject vehicle in a safe and reasonable
manner and failing to slow, swerve, or stop the subject vehicle
when he knew, or in the exercise of reasonable care should
have known, that unless he/she did so, his/her vehicle would
strike the Plaintiff’s vehicle;

failing to warn of the approach of his/her vehicle;
failing to observe the Plaintiff’s vehicle;

Operation of a motor vehicle without maintaining proper and
adequate control;

 

 

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 9 of 11

k. failing to apply the brakes and/or take steps necessary to avoid
a collision under the circumstances;

{. failing to bring his/her vehicle to a complete stop before
colliding with the Plaintiff’s vehicle;

m. violating the laws and ordinances of the Commonwealth of
Pennsylvania with respect to safely operating a motor vehicle
on a roadway, including, but not limited to, 75 Pa.C.S.A § 3714
- Careless Driving, and others which may be learned in the
course of discovery; and

n. failing to exercise due care under the circumstances.

23. Asa result of the accident, Plaintiff suffered blunt impact trauma to his body,
which resulted in a L4-L5 disk herniation that required an L4-L5 left-sided laminectomy and
discectomy, L4-L5 posterior spinal fusion with instrumentation and interbody fusion. Further,
Plaintiff had an intervertebral disc degeneration in the lumbar and lumbosacral regions, lumbar
region radiculopathy, sprain of the ligaments in the lumbar spine, intervertebral disc
displacement in the lumbar region, and dorsaigia.

24. As noted above, Plaintiff underwent a spinal surgery on March 4, 2019 that
required an L4-L5 left-sided laminectomy and discectomy, L4-L5 posterior spinal fusion with
instrumentation and interbody fusion.

25. Asa direct and proximate result of Defendant’s negligence as set forth above,
Plaintiff has suffered pain, loss of life’s pleasures, loss of ability to work and earn a living.

26. Asa direct and proximate result of Defendant’s actions or inactions, Plaintiff has
sustained great and extraordinary pain and suffering of the mind and body since the time of the

impact of the accident up until the present day and will continue to suffer as such into the future.

 

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 10 of 11

27. Asa direct and proximate result of Defendant’s actions or inactions, Plaintiff has
sustained medical expenses related to the automobile accident detailed herein and the medical
treatment that resulted from the injuries sustained by Plaintiff.

28. Asa direct and proximate result of Defendant’s actions or inactions, Plaintiff has
sustained past lost wages and future loss of earnings capacity as a result of the automobile
accident detailed herein which caused catastrophic injuries to Plaintiff.

29, Based on the facts set forth above, Defendant, by and through its employee(s)
acted with willful, wanton and reckless disregard for the safety of others, including Plaintiff
herein.

30. At all times material hereto, Defendant acted willfully, wantonly and with
reckless indifference for the safety of others on the roadway, including Plaintiff, and as a direct
and proximate result, caused the above described severe pain and suffering, severe emotional
distress, and severe mental anguish and harm.

WHEREFORE, Plaintiff demands judgment against Defendant in an amount in excess
of Seventy-Five Thousand ($75,000.00) Dollars, for all available compensatory and punitive
damages to be awarded in accordance with applicable state laws, and in excess of the prevailing

arbitration limits, exclusive of prejudgment interest, post-judgment interest, and costs.

Respectfully submitted,

    
 
 

 

Micha.

Date: May 31, 2019 By: fs Ai
Michae

David J. Carney, Esquire
100 South Broad Street, Suite 1218

  

7

 
Case 2:19-cv-02376-CFK Document1 Filed 05/31/19 Page 11 of 11

Philadelphia, PA 19110
Tel: (215) 462-3330
Fax: (215) 567-1941

Email: mschafle@greenlegalteam.com
dcarney@egreenlegalteam.com

 

 

 
